Citation Nr: 1722187	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-06 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969, February 1970 to January 1972, and from April 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board remanded the claim in October 2012 and December 2015 for further development.  With respect to the prostate disability claim, that development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A diagnosis of prostate cancer has not been established at any time during the appeal period.  

2.  The preponderance of the evidence weighs against a finding that a prostate disorder was incurred in active service and is not etiologically related to military service, to include exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for a prostate disability, to include prostate cancer, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify in this case was satisfied by a December 2007 letter. 

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence. 

The Veteran was also provided with an adequate VA examination and medical opinions in August 2013 and April 2016 that included review of the Veteran's relevant medical history and lay testimony with a completed physical examination and other appropriate testing.  Significantly, the April 2016 VA examiner's clarifying opinion provided adequate rationale and reconciled any ambiguities in the September 2013 VA examination report.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

	II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that 38 C.F.R. § 3.309(e) provides that veterans who have been exposed to an herbicide agent during active service are entitled to presumptive service connection for certain listed diseases.  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309 (e).  Benign prostatic hypertrophy (BPH) is not among the listed diseases associated with exposure to herbicide agents under 38 C.F.R. § 3.309 (e). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran asserts that service connection is warranted on a presumptive basis for a prostate condition claimed as prostate cancer due to exposure to herbicides during Vietnam service.  His exposure to herbicides during military service is undisputed.

The Board notes that the Veteran's claim of entitlement to service connection for a prostate disorder was identified by the Veteran as prostate cancer, which is a disease listed in 38 C.F.R. § 3.309 (e).  However, the medical evidence does not indicate a diagnosis of prostate cancer.  Additionally, although the Veteran's exposure to herbicides is conceded, as noted above BPH is not listed in 38 C.F.R. § 3.309 (e) and may not be presumed to be service-connected.  See also 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  As such, the Board finds that service connection due to herbicide agent exposure is not warranted on a presumptive basis for the Veteran's prostate disorder.  
The Board also finds the preponderance of the evidence is against a finding that the Veteran's prostate disorder is otherwise directly related to service, to include exposure to herbicide agents. 

With regard to the first element of service connection on a direct basis, a current disability, the record contains a December 2007 Summary Report, wherein the Veteran's private doctor, Dr. V. indicated the Veteran was diagnosed with moderate BPH and nocturia in April 2006.  Additionally, Dr. V. noted that the Veteran started on medication and his nocturia improved.  Further, Dr. V indicated the Veteran was stable with mild symptoms.  The Board finds that Veteran's diagnosed BPH satisfies element one of service connection.

Turning to the second element, in-service incurrence or aggravation of a disease or injury, the Board again notes that exposure to herbicides during military service has been conceded.  However, the Veteran's service treatment records are negative for treatment of genitourinary symptoms and a January 1974 separation examination report of medical examination indicated normal genitourinary findings.  Thereafter, the Veteran signed an April 1974 Statement of Condition wherein he indicated there had been no change in his medical conditions.  

With regard to the third element of service connection, a nexus, the Veteran was afforded an August 2013 VA examination and in accordance with a December 2015 remand, an April 2016 VA clarifying medical opinion was obtained.  The August 2013 VA examiner indicated the Veteran has now or has ever been diagnosed with prostate cancer and noted a diagnosis of BPH with lower urinary tract symptoms (LUTS) as diagnosed in 2007.  Moreover, the examiner noted the status of the disease was remission and that the Veteran had not completed any treatment for prostate cancer and nor was the veteran currently undergoing any treatment for prostate cancer.  The examiner stated the Veteran was watchfully waiting.  The August 2013 VA examiner indicated the Veteran had a history of erectile dysfunction and explained the etiology was unclear, but age, medication, and chronic hypertension are part of the cause; no history suggesting prostate cancer therapy as the cause.  The examiner opined that it is not as least as likely as not (at least 50 percent probability) attributable to one of the diagnosis of BPH with LUTS including residuals of treatment for this diagnosis.  The examiner indicated the Veteran's prostate cancer does not impact his ability to work.  Additionally, the examiner remarked that the there is no evidence in CPRS of the Veteran having prostate cancer, the Veteran listed diagnosis of BPH with LUTS, and serial prostate specific antigen (PSA) tests are normal except one (1) elevated reading in 2008 that returned to normal range two weeks later.  The examiner indicated there are no records in Vistaimaging, nor have any been received since she requested them on the day of the veteran's evaluation indicating a diagnosis of prostate cancer.  The examiner indicated that he could not state the Veteran has or has had in the past prostate cancer. 

In a September 2013 Addendum, the same August 2013 VA examiner indicated that records dated March 2010 were received from Hillcrest Baptist Medical Center in Waco, TX regarding a green light laser vaporization of the prostate and there was no listed diagnosis of prostate cancer.

An April 2016 VA examiner provided a clarifying opinion to the August 2013 VA examination report.  The April 2016 VA examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's September 2015 prostate specimen antigen equaled 1.8 (normal) which was inconsistent with prostate cancer.  The examiner indicated that the Veteran had a history of surgical LASER TURP in 2010 for BPH at Hillcrest medical Center.  Additionally, the examiner noted the August 2013 VA examiner's September 2013 statement that "there is no listed diagnosis of cancer."  Moreover, the examiner noted the August 2013 DBQ Prostate Cancer: indication is for a diagnosis of prostate cancer "yes," however the examiner indicated that the enumerated diagnosis was "BPH, diagnosed in 2007."  The examiner further explained that the Veteran is on Alfuzosin currently for symptoms of nocturia, sometimes five times a night.  Additionally, the examiner indicated that Veteran was interviewed on today's examination and reported that he believes he had radiation treatment for prostate cancer, when the record shows he had a green laser prostate vaporization procedure for BPH.  The examiner indicated that this is confirmed by the operative note from Hillcrest.  Additionally, the examiner indicated there has been no diagnosis for prostate cancer.  Moreover, the examiner explained that with respect to potential herbicide exposures, there is no known nexus between such exposure and BPH.  The examiner indicated that BPH is an extremely common disorder of the aging male genitourinary system.

The Board finds the August 2013 and April 2016 VA examiners competent and credible.  Additionally, the opinions reflect reviews of the Veteran's claims file, to include the Veteran's lay statements, and together, provide persuasive rationales that the Veteran does not have diagnosed prostate cancer and the evidence does not support a relationship between the Veteran's current prostate disorder of BPH and exposure to herbicide.  The Board finds that together, the VA examiners opinions are consistent with the other evidence of record.

The Board acknowledges the Veteran's lay statements that he was diagnosed with prostate cancer in the past and that his prostate disorder is related to herbicide exposure in active service.  To the extent that he may be competent to offer a recollection as to what he was told by a medical provider, the Board finds that his recollection is far outweighed by the medical opinion of the April 2016, who provided an extensive rationale relying on past clinical and diagnostic findings to support the conclusion that the Veteran did not have a history of prostate cancer.

The Board further finds that the Veteran is not otherwise competent to diagnosis prostate cancer and also not competent to determine whether BPH is a result of his military service to include exposure to herbicide agents.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for a prostate disorder, to include on a presumptive basis, must be denied.  See 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.




ORDER

Service connection for a prostate disorder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


